Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Robert L. Pilaud (Reg. No. 53, 470) on 2/22/2022.
The application has been amended based on the amendment filed on 2/22/2022 as follows:











1.	(Currently Amended) A method comprising:
receiving, by a distribution device via a computing device, an initiation command associated with delivery of a media asset to a user device configured to consume a plurality of media assets, wherein the user device is not configured for upstream communication;
causing the computing device to send a portion of first tuning information to the user device, wherein the user device is configured to render a non-motion picture contained in the first tuning information and a first identifier representative of a rendering capability of the user device;
sending, to the computing device, the first identifier representative of the rendering capability of the user device;
causing the computing device to determine based on the first identifier if the media asset is suitable to be consumed via the user device by comparing a type of the media asset with the rendering capability of the user device;
receiving, via the computing device, a delivery command comprising a second identifier indicative of a plurality of downstream channels; and
causing, based on the delivery command, the computing device to send second tuning information to the user device, wherein the second tuning information comprises data indicative of a first downstream channel of the plurality of downstream channels.
2.	(Previously Presented) The method of claim 1, further comprising:
receiving, by the computing device, data indicative of an information stream conveying the media asset and a first content identifier (CID) associated with the information stream.
3.	(Previously Presented) The method of claim 1, further comprising:
receiving, by the distribution device via the computing device, a control command associated with consumption of the media asset; and
causing, based on the control command, the computing device to send a portion of control data to the user device, wherein the control data is received by the computing device from the distribution device.

decoding, by the user device, the portion of the control data; and
generating, by the user device, a representation of the decoded control data.
5.	(Previously Presented) The method of claim 1, wherein the first identifier is further indicative of a second downstream channel of the plurality of downstream channels.
6.	(Previously Presented) The method of claim 5, wherein the user device is caused to tune to the second downstream channel based on receiving the first tuning information.
7.	(Previously Presented) The method of claim 1, wherein the user device is caused to generate a representation of the first identifier based on receiving the first tuning information.
8.	(Currently Amended) A method comprising:
receiving, by a user device, tuning information indicative of a first downstream channel and a first content identifier (CID), wherein the first CID is received in an information stream transported in the first downstream channel, the information stream comprising a media asset, wherein the user device is not configured for upstream communication, and wherein the user device is configured to render a non-motion picture contained in the tuning information and an identifier representative of a rendering capability of the user device;
sending, to a computing device, the identifier representative of the rendering capability of the user device;
causing the computing device to determine based on the identifier if the media asset is suitable to be consumed via the user device by comparing a type of the media asset with the rendering capability of the user device;
tuning, by the user device, to the first downstream channel;
decoding, by the user device, the first CID;
tuning, by the user device, to a second downstream channel;
decoding, by the user device, a second CID conveyed in the second downstream channel; and
causing, by the user device, output of the media asset based on the first CID corresponding to the second CID.
9.	(Previously Presented) The method of claim 8, wherein the first CID comprises a first transport stream identifier (TSID).
10.	(Previously Presented) The method of claim 8, wherein the second CID comprises a second transport stream identifier (TSID).

12.	(Currently Amended) The method of claim 8, wherein the identifier representative of the rendering capability of the user device is representative of the first CID.
13.	(Previously Presented) The method of claim 8, wherein receiving the tuning information comprises receiving the tuning information from a control device.
14.	(Previously Presented) The method of claim 8, wherein the tuning information comprises first tuning information, and the method further comprises receiving, from the control device, second tuning information indicative of the second downstream channel.
15.	(Currently Amended) A method comprising:
receiving, by a user device, first tuning information indicative of a first downstream channel and a first content identifier (CID), wherein the user device is not configured for upstream communication, wherein the user device is configured to render a non-motion picture contained in the first tuning information and an identifier representative of a rendering capability of the user device;
receiving second tuning information indicative of a second downstream channel;
sending, to a computing device, the identifier representative of the rendering capability of the user device;
causing the computing device to determine based on the identifier if the media asset is suitable to be consumed via the user device by comparing a type of the media asset with the rendering capability of the user device;
determining, based on tuning to the first downstream channel, the first CID;
determining, based on tuning to the second downstream channel, a second CID; and 
causing output of a media asset based on the first CID corresponding to the second CID.
16.	(Previously Presented) The method of claim 15, wherein the first CID comprises a first transport stream identifier (TSID).
17.	(Previously Presented) The method of claim 15, wherein the second CID comprises a second transport stream identifier (TSID).
18.	(Previously Presented) The method of claim 15, wherein the tuning information comprises a program identifier (PID).
representative of the rendering capability of the user device is representative of the first CID.
20.	(Currently Amended) The method of claim 15, wherein the first CID is received in an information stream transported via the first downstream channel, and wherein the information stream comprises the media asset.





















Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance
In interpreting the claim(s), in light of the specification filed on 1/9/2019, the examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for allowance:
The independent claim 1 contains combined sequence of steps for control device controlling method for delivery of media asset on user device that is not configured for upstream communication, in these steps, “a distribution device” receives “an initiation command” from “a computing device” for delivery of “a media asset” to “a user device” that is not configured for upstream communication, the computing device sends “a portion of first tuning information” to the user device to render “a non-motion picture” contained in the first tuning information, the user device renders “a first identifier” representative of “a rendering capability” of the user device, the first identifier representative of the rendering capability is sent to the computing device, computing device determines based on the first identifier if the media asset is suitable to be consumed by the user device by comparing “a type” of the media asset with the rendering capability of the user device, receiving from computing device “a delivery command” that comprises “a second identifier” indicative of “a plurality of downstream channel”, based on the delivery command, the computing device sends “second tuning 

The prior art does not teach the cited limitation.

Claims 8 and 15 also claims similar features as claimed in claim 1 and therefore allowed for same reason. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D./Examiner, Art Unit 2423                   
                                                                                                                                                                                     /ROBERT J HANCE/Primary Examiner, Art Unit 2423